NO. 12-15-00030-CR

                          IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ZELDA ROBINSON LEWIS,                            §      APPEAL FROM THE 349TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      HOUSTON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction.        Following a guilty plea,
Appellant was convicted of aggravated assault with a deadly weapon and placed on deferred
adjudication community supervision for five years.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on December 1, 2014, and she did not file a motion
for new trial.    Therefore, her notice of appeal was due to have been filed no later than
December 31, 2014. However, Appellant did not file her notice of appeal until January 6, 2015.
Because Appellant’s notice of appeal was not filed on or before December 31, 2014, it was
untimely, and this Court has no jurisdiction of the appeal.
       On February 6, 2015, this Court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that her notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3.
Appellant was further informed that the appeal would be dismissed unless the information in this
appeal was amended, on or before February 16, 2015, to show the jurisdiction of this Court.
That deadline has passed, and Appellant has not shown the jurisdiction of this Court.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        FEBRUARY 27, 2015


                                        NO. 12-15-00030-CR


                                  ZELDA ROBINSON LEWIS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 349th District Court
                        of Houston County, Texas (Tr.Ct.No. 14CR157)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.